UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission File Number: 001-37362 Black Stone Minerals, L.P. (Exact name of registrant as specified in its charter) Delaware 47-1846692 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1001 Fannin Street, Suite2020
